DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navab (US 20180279883).
Regarding claim 15, Navab teaches a method for an imaging system, comprising:
generating a depth map (para 21) from data provided by a first device 35 45 of a set of devices;
matching the depth map to a field-of-view (FOV) estimation provided by a second device 31 40 of the set of devices to generate a complete FOV preview (para 31); and
             displaying the complete FOV preview on at least one display device (para 29).
             Regarding claim 16, Navab teaches generating the depth map includes obtaining 3-dimensional (3D) image data from the first device (para 19) and wherein providing the FOV estimation includes obtaining two-dimensional (2D) image data and a video frame from the second device (para 25).
             Regarding claim 17, Navab teaches generating the depth map includes using one or more of a known distance from a detector of the imaging system to a patient positioned below the detector, a known distance from the set of devices to the patient, and a collimator iris geometry to create 3D point cloud data (para 19, 24).
            Regarding claim 18, Navab teaches matching the depth data to the FOV estimation includes matching points from the 3D point cloud data to known locations in the FOV estimation via homography to transform the matched data into a perspective of the FOV estimation (para 24-25).
              Regarding claim 19, Navab teaches blending the transformed matched data into the video frame to create the complete FOV preview and wherein a region of the patient shown in the FOV image framed by an illuminated border corresponds to an anticipated size and shape of an x-ray beam (para 24-25).
                 Regarding claim 20, Navab teaches a process for generating the complete FOV preview is repeated for every frame in a video and depth stream provided by the set of devices to continuously update the complete FOV preview (para 19).
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /HOON K SONG/Primary Examiner, Art Unit 2884